DETAILED ACTION
This office action is in response to amendments filed on 10/26/2021. Claims 1 and 3-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance for Claims 1 and 3-10:  the power control assembly comprising: an electro-mechanical contactor operable to carry high current from the lithium battery to the set of high current loads, wherein the lithium battery electrically connects to the charging plug through the electro-mechanical contactor when the electro- mechanical contactor is closed, and a low power switching device constructed and arranged to carry low current from the lithium battery to the set of low current loads, the low power switching device being constructed and arranged to open and close independently with respect to the electro-mechanical contactor.
The following is an examiner’s statement of reasons for allowance for Claims 11-21: at least one of (i) an electro-mechanical contactor supported by the assembly chassis and (ii) a low power switching device supported by the assembly chassis, the electro-mechanical contactor being operable to carry high current from the lithium battery to a set of high current loads of the utility vehicle, and the low power switching device being operable to carry low current from the lithium battery to a set of low current loads of the utility vehicle..

The closest prior art Gonzales et al. US 20170028857 A1 teaches a HV load and a LV load. This prior art also teaches two switches that are both connected to the HV load and the LV load, but the switches are both connect to one end of the HV load and to the other LV load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/CORTEZ M COOK/            Examiner, Art Unit 2846